Citation Nr: 0615519	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-01 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder, 
described as a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2001 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.

In October 2004 the Board remanded the case for further 
development, including the acquisition of Social Security 
Administration records.  These documents have been made a 
part of the record.  


FINDING OF FACT

A chronic back disorder was first identified many years after 
the veteran's release from service and is not shown to be 
related to any incident of his military service, to include 
the episodes of back strain noted prior to his release from 
service.


CONCLUSION OF LAW

The veteran's low back disorder is not the result of disease 
or injury incurred in or aggravated by his military service, 
nor may any degenerative changes of the lumbar spine be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.  Generally, service connection 
requires medical evidence of a current disability; medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease; 
and medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); accord Caluza v. Brown, 7 
Vet. App. 498 (1995).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
38 C.F.R. § 3.159.  Competent medical evidence includes 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159 (a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation; consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


Factual Background.  The veteran alleges that he suffers from 
back pain caused by an injury to his back during his military 
service.  Service medical records (SMRs) confirm that in May 
1976 the veteran complained of back pain after lifting 
radios.  In late June and early July 1976 he again complained 
of low back pain, this time after swimming.  The veteran was 
diagnosed with and treated for a back strain.  There is no 
separation examination of record, nor any further complaints 
of back pain and/or treatment prior to the veteran's 
discharge in September 1976.  

In an application for VA compensation dated in August 1976 
(prior to the veteran's release from service), he listed eye 
disease as the disability for which he was seeking 
compensation.

Although the veteran claims that he "went to VA Medical 
Center Memphis in September 1976;" this facility reports 
that they have no record of such occurrence.  

In a request for physical examination dated in June 1977, the 
RO noted that the veteran had filed a claim for service 
connection for eye disease and that the service medical 
records showed treatment for several other conditions, 
including back strain.

The report of a VA examination done in July 1977 for 
disability evaluation purposes reflects that the veteran 
presented no complaints referable to the musculo-skeletal 
system.  Examination revealed normal range of motion of the 
spine and all extremities.  During the examination the 
veteran was able to bend forward to reach the floor and to 
fully squat.  Straight leg raising testing administered at 
the time also yielded normal results, as did a Patrick's test 
and a Burn's chair test.  According to the examiner, there 
were "no objective findings on examination" of back strain.

The veteran first filed a claim for compensation for a back 
disability in May 2000.  He reported that he had injured his 
lumbar spine during service when he lifted a radio.

In May 2001 the veteran was examined for Social Security 
disability purposes.  The veteran reported complaints of back 
pain which he claimed was service connected.  X-rays taken at 
the time showed narrowing of disk interspaces at several 
levels; however, the veteran had a normal gait, and was able 
to walk on his heels and toes, squat half way, and bend to 
touch his toes.  Straight leg raising testing was also 
normal.  The examiner stated that the veteran had chronic, 
nonspecific low back pain apparently due to arthritic 
changes.

The veteran was accorded an examination by VA for disability 
evaluation purposes in August 2001.  During the examination 
the veteran was able to heel walk, toe walk, and tandem walk.  
He was found to have negative straight leg raising 
bilaterally, with sensation intact to light touch throughout 
the lower extremities; however, flexion of the spine was 
limited to 50 degrees, with pain at 50 degrees of flexion and 
pain with lateral bending.  In addition, the examiner noted 
that the veteran was "slightly tender to palpation" along 
his paraspinous muscles in the lumbar region, but that they 
veteran had no tenderness in the upper lumbar or thoracic 
regions.  X-rays showed some degenerative changes of the 
lumbar spine (anterior osteophytes) at the 3rd, 4th, and 5th 
vertebrae.  This examination resulted in an assessment of low 
back pain with some degenerative disease of the lumbar spine.

In August 2002 another VA examination was conducted.  The 
examiner noted that the claims folder was available and was 
reviewed prior to the examination.  The examiner summarized 
the pertinent information in the service medical records as 
well as the findings on VA examination in July 1977.  The 
examiner also noted that the veteran stated that he had seen 
a private physician for back problems over the years, but 
that there were no records related to such treatment.  X-rays 
taken at the time of the current examination (which were 
compared to the August 2001 findings) found the lumbar 
vertebrae to be "of normal height and alignment without 
acute fracture or dislocation;" however, as in the August 
2001 studies, "small degenerative spurs extending from L3 to 
L5 vertebral bodies" were evident.  The veteran's gait 
pattern was unremarkable and he was able to heel and toe 
walk, squat and rise again.  The veteran had no spasms or 
tenderness of the back, but he did have "pain on extremes of 
motion."  Neurological testing showed no focal strength 
deficits, and showed intact reflexes and sensation in the 
lower extremities.  Straight leg raising testing was also 
negative for radicular pain with elevation of either leg.  
The following impression was given:  history of chronic low 
back pain with remote back strain injury and x-ray evidence 
of degenerative changes.  In response to the request for an 
opinion as to whether or not the veteran's current back 
condition was at least as likely as not related to the back 
strain in service, the examiner provided the following 
response:

As far as the requested opinion, it is 
noted that he had back problems while in 
the service.  Initial VA examination was 
said to reveal no evidence of objective 
findings.  Per his history, he sought 
medical attention from a private 
physician over the years.  As indicated, 
I have no records available to me at this 
time [showing treatment by a private 
physician for back problems over the 
years].  Therefore, I can only say that 
his present back condition is possibly 
related to his injury in the service as 
noted, but this is somewhat speculative 
without the records as noted.

In an Authorization and Consent to Release form dated in 
January 2005 the veteran reports that he was treated for a 
"back injury" at Parkview Clinic in "November or December 
of 1981."  Correspondence from this provider advises that 
there are no records on file for the veteran.  The veteran 
also reports that he was treated in 1983 or 1984 for a back 
injury at the E. K. Long Medical Center.  Correspondence 
indicates that these records are no longer available.  


Analysis.  SMRs confirm that the veteran was treated for a 
back strain in May 1976, and again in late June-early July; 
however, the record is devoid of any treatment records for 
back pain thereafter until May 2000.  Although the veteran 
argues that he was treated for back pain at VA Medical Center 
Memphis in September 1976, there is no record of this event.  
Rather, the evidence reveals that an examination was done by 
VA in July 1977; however, the veteran reported no complaints 
referable to his musculo-skeletal system, and examination 
revealed no objective findings of back strain. 

The veteran also reports that he was treated for a back 
injury by private physicians beginning in November 1981, but, 
there is no record of these events.  However, a notation on 
the report of an x-ray taken at a VA Medical Center in May 
2000, advises "history of back pain for fifteen years."  
This May 2000 comment is chronologically consistent with the 
veteran's January 2005 claim that he was treated for a back 
injury in 1981.  Nevertheless, even assuming, arguendo, that 
the veteran was treated by private physicians in 1981, the 
date of this treatment/symptomatology is too remote from the 
in-service incident for a finding of service connection.  

The positive evidence in support of the veteran's claim 
includes the August 2002 VA opinion that it was "possible" 
that the veteran's current back disability was related to the 
in-service episode of back pain; however, the provisions of 
38 C.F.R. § 3.102 reflect a distinction between the words 
"probability" and "possibility."  Sawyer v. Derwinski, 1 
Vet. App. 130 (1991).  Inasmuch as the opinion simply 
indicates the possibility rather than the probability of a 
link between a current back disability and the in-service 
episode of back pain, the opinion is too speculative (as 
conceded by the examiner) to raise a reasonable doubt which 
would provide a basis for allowing the veteran's claim.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (statements 
favorable to the veteran's claim that do little more than 
suggest a possibility are too speculative to establish the 
required nexus for service connection).  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons stated above, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Although the 
evidence confirms that the veteran was treated for a back 
strain during service and that he currently suffers from a 
low back disorder, the total lack of objective evidence and 
subjective complaints at the time of the July 1977 VA 
examination, as well as the absence of any complaints or 
treatment prior to November 1981, indicates a lack of 
continuity of symptomatology.

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters from the RO 
dated in June 2001, January 2002, and November 2004 
essentially satisfied the duty to notify provisions.  SMRs 
and VA records have been made a part of the file.  Reasonable 
efforts, though unsuccessful, were also undertaken to obtain 
private medical records.  The veteran has also been accorded 
several examinations for disability evaluation purposes, and 
there is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  Consequently, the Board finds that 
VA has met the duties to notify and assist as to the issue 
decided herein.  

Note also that the November 2004 letter from the RO advising 
the veteran of his rights and responsibilities in VA's claims 
processing predates the RO's July 2005 readjudication of his 
claim.  This letter thus complies with the sequence of events 
(i.e., notice letter before initial adjudication) stipulated 
in decisions promulgated by the United States Court of 
Appeals for Veterans Claims.  To the extent that there may be 
any deficiency of notice or assistance, there has been no 
prejudice to the veteran.


ORDER

Service connection for a low back disorder is denied.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


